Citation Nr: 0906651	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including depression 
and/or dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from November 2002 and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

Procedural history

The RO received the Veteran's informal claim for service 
connection for PTSD in November 2001.  The Veteran's formal 
claim was subsequently received in January 2002.  In a 
November 2002 rating decision, the RO denied the claim of 
service connection for PTSD.  

In February 2003, the Veteran submitted a request to the RO 
to amend her claim to include the issue of service connection 
for depression.  In an April 2003 rating decision, the RO 
denied the Veteran's claims of service connection for PTSD 
and service connection for depression.  The Veteran disagreed 
with the April 2003 rating decision and initiated this appeal 
with her submission of a Notice of Disagreement (NOD), 
received at the RO in May 2003.  The RO issued a Statement of 
the Case (SOC) in October 2003 which addressed only the issue 
of service connection for PTSD.  The appeal as to the PTSD 
claim was perfected with the timely submission of the 
Veteran's substantive appeal (VA Form 9) in November 2003.

In August 2005, the Board remanded the issue of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD for issuance of a SOC.  The SOC was sent to 
the Veteran in December 2006, and the Veteran filed a timely 
substantive appeal (VA Form 9) in February 2007.

The August 2005 Board decision denied service connection for 
PTSD.  The Veteran appealed the Board's denial of service 
connection for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a July 2007 memorandum 
decision, the Court set aside the Board's August 2005 
decision denying service connection for PTSD and remanded the 
issue for further action consistent with its decision, 
specifically to obtain the Veteran's Social Security 
Administration (SSA) records.  

In April 2008, the Board remanded the appeal to obtain the 
Veteran's SSA records in compliance with the above-mentioned 
July 2007 Court decision.  
These records have been obtained.  The Veteran's VA claims 
folder has been returned to the Board.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not demonstrate that the Veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION


1.  Entitlement to service connection for PTSD.

The Veteran seeks entitlement to service connection for PTSD.  
As will be discussed below, the other issue on appeal, 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD, is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in August 2005 and April 2008.  In August 2005, the 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with a SOC regarding the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  
In December 2006, the Veteran was furnished with a conforming 
SOC.  She subsequently perfected an appeal as tot hat issue.  

In April 2008, pursuant to the Court's directives, the Board 
instructed the AOJ to request the SSA to provide copies of 
any records pertaining to the Veteran's application of SSA 
disability benefits, to include any medical records obtained 
in connection with the application.  The identified records 
were associated with the claims folder.  As detailed above, 
the AMC readjudicated the claim in an August 2008 SSOC.  
Thus, the Board's remand instructions have been complied 
with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), Court 
stated that ". . . a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 13 2002, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
February 2002 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining relevant 
records from any Federal agency.  This may include medical 
records from the military or from VA Medical Centers 
(including private facilities where VA authorized treatment).  

The February 2002 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." 

A letter dated March 16, 2007 specifically requested of the 
Veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This informed the 
Veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2007 letter and in a 
letter dated May 12, 2008 which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 and May 2008 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims:  
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

To the extent that there was inadequate Dingess notice prior 
to the initial adjudication of the Veteran's claim, such has 
been cured by the readjudication of the claim in the August 
2008 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, SSA records and provided her with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined to exercise her option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  
Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2008).  

With regard to the first PTSD criterion, a diagnosis of PTSD 
must meet all diagnostic criteria as stated in the Diagnostic 
and Statistical Manual of Mental Disorders IV (DSM-IV), 
published by the American Psychiatric Association.  
See 38 C.F.R. § 4.125 (2008).  

Factual background

The Veteran asserts that she has a currently psychiatric 
disorder, to include PTSD, as a result of a rape during 
service, which led to pregnancy and ultimately the birth of 
her son.  The Veteran believes that the evidence of her 
unexpected, in-service pregnancy as an un-wed mother should 
serve as credible supporting evidence that the rape actually 
occurred.  

Service medical records relating to the Veteran's pregnancy, 
labor, and delivery indicate that the Veteran was first seen 
for pre-natal care in July 2001, 25 weeks into the pregnancy.  
The Veteran delivered a baby in December 2001, at 40 weeks 
gestation.  Her boyfriend accompanied her at the hospital.  
The records do not indicate that the pregnancy was a result 
of rape or any other form of non-consensual sex.  

With regard to the paternity of this child, the Board notes 
that the claims folder contains two birth certificates.  An 
August 1982 birth certificate lists no father, and the 
child's name is P.J.C.  According to a December 2001 
statement, the Veteran met M.A.S. in 1983 and they were 
married a year later.  The Veteran asserts that M.A.S. 
adopted her son, P.J.C. at some point during their marriage.  
A January 1991 Application for Amended Birth Certificate 
Based on Paternity from the Texas Department of Health 
reveals that P.J.C.'s name was changed to P.J.S.C. to reflect 
the last name of M.A.S.  A second birth certificate, issued, 
February 1991, reflects the Veteran's son's name change from 
P.J.C. to P.J.S.C. and also lists M.A.S. as the father.  
Accordingly, while the name of the Veteran's son is 
reflective of her first husband, M.A.S., it is not alleged 
that he is the biological father.  

The post-service medical evidence of record dates back to 
2000, and consists of VA mental health records, as well as 
the report of a VA C&P examination provided on a fee basis, 
as well as private psychological assessments and lay 
statements from friends and family members.  This medical 
evidence consistently notes the Veteran's report that she was 
possibly drugged, and then raped, by a fellow service member, 
who later denied the entire incident.  

VA Mental Health clinical records dating from December 2000 
through 2002 note that the Veteran reported depression and 
family difficulties.  Diagnoses of dysthymia, and depressive 
disorder were indicated.  A December 2000 consultation report 
noted the Veteran's report of sexual assault during service, 
but also noted that the Veteran related her current 
depressive state to her divorce six years prior.  

At the Veteran's July 2002 VA examination, the Veteran again 
reported that she was apparently raped after she fell asleep 
with a drink in March 1981.  The diagnosis was dysthymic 
disorder.  The examiner concluded that the Veteran met the 
criteria for dysthymic disorder prior to her treatment  two 
and one half years earlier.  She had depressed mood most of 
the day for more days than not with Criteria A.  With 
Criteria B, she had insomnia, low energy, fatigue, and low 
self esteem, which interfered with her ability to work and 
with some social situations.  The examiner noted the 
Veteran's self-report of the depression developing after her 
rape in the army.  The examiner also pointed out that because 
her mother and daughter also had problems with depression, 
that her depression was possibly 
50 percent due to genetic factors, and 50 percent related to 
the rape and pregnancy situation that occurred in the Army.  

Medical records involving a claim for social security 
disability show that the Veteran was referred for mental 
status examination by the Social Security Administration.  A 
January 2003 psychological evaluation report noted that the 
Veteran reported feeling sad and depressed most of the time.  
The Veteran reported that she was raped on a military base, 
which resulted in pregnancy.  The Veteran stated that she was 
too afraid to report the incident.  The diagnostic impression 
was that the Veteran appeared to have a major depression 
related to chronic back problems, with some PTSD related to 
having been raped on a military base.  

The lay statements submitted by various friends and family 
members essentially note that the Veteran was a sad and quiet 
person, who was raising a child as a single parent.  The lay 
statements also indicate that the Veteran reported that she 
had been raped.  It does not appear that any of the persons 
who provided lay statements were actually privy to the 
alleged incident first hand.  

Analysis

Initial matter - the Court remand

As was discussed in the Introduction, in a July 2007 
memorandum decision the Court remanded this issue, 
specifically to obtain the Veteran's Social Security 
Administration (SSA) records.  No other deficiency with 
respect to either due process or the Board's August 2005 
decision was noted.  
 
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."  

The Board's analysis has been undertaken with Fletcher in 
mind.  However, the SSA records which have been changed do 
not alter the evidentiary posture of this case.  Moreover, no 
evidence or argument has been submitted by or on behalf of 
the Veteran since the Court's remand.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2008); Moreau, supra.

With respect to the first required element, a diagnosis of 
PTSD, for reasons stated immediately below, the Board finds 
that a preponderance of the competent medical evidence 
supports the conclusion that the Veteran does not, in fact, 
have PTSD.  

Numerous psychiatric diagnoses appear of record, with the 
vast majority being dysthymic disorder and major depressive 
disorder.  The only reference to PTSD appears in a January 
2003 psychological assessment.  The examiner noted simply 
that, "[the Veteran] appears to have a major depression 
related to chronic back problems with some PTSD related to 
having been raped on a military base."  

To the contrary, all of the VA mental health records and the 
July 2002 QTC examination do not show a diagnosis of PTSD.  
These records consistently note diagnoses of major depressive 
disorder and/or dysthymic disorder, but there are no 
references whatsoever to PTSD.  Most recently, a March 2007 
VA psychological evaluation resulted in a diagnosis of major 
depressive disorder.   

Thus, the only reference to PTSD is found in one 
psychological assessment, and even then major depression is 
the primary diagnosis.  The Board finds that this isolated 
and evidently offhand assessment of PTSD, which is not 
replicated in the remainder of the medical records, is 
entitled to little weight of probative value and is 
outweighed by the remainder of the medical evidence, in which 
PTSD is not diagnosed. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

After having carefully considered the competent medical 
evidence of record, the Board has concluded that a 
preponderance of the evidence is against the Veteran's claim 
as to the matter of whether she currently has PTSD.  It is 
clear that psychiatric examiners who have interviewed the 
Veteran at length and reviewed the record have determined 
that PTSD does not exist.

To the extent that the Veteran now claims that she has PTSD, 
it is well-established that as a layperson without medical 
training she is not qualified to render medical opinions 
regarding diagnosis of disorders and disabilities, and her 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Accordingly, the first element of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, is not met, and the 
Veteran's claim fails on that basis alone.

In summary, a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.  


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including depression 
and/or dysthymic disorder.  

As was indicated above, there is ample evidence of a current 
diagnosis of major depressive disorder.  The Veteran's 
service treatment records reflect that she became pregnant in 
March 1981 and had a child out of wedlock in December 1981 at 
Ft. Hood, Texas.    

With respect to the matter of medical nexus, the evidence of 
record, described in the factual background section above, is 
unclear.  There appears to have been a period of many years 
after service during which the Veteran did not complain of 
psychiatric problems.  Medical opinions have suggested a 
variety of factors, to include genetics and personal and 
physical problems as well as the in-service pregnancy. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified health care professional.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
it is as likely as not that the Veteran's 
depression and/or dysthymia is the result 
of her military service, in particular 
her having a child out of wedlock while 
in service.  If the reviewing 
professional determines that examination 
and/or diagnostic testing of the Veteran 
are necessary, such should be scheduled.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  Following the completion of the 
foregoing and any other development it 
deems necessary, VBA should readjudicate 
the Veteran's claim.  If the claim is 
denied, in whole or in part, VBA should 
provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


